DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 

8. (Currently Amended) A system for securely validating credentials, the system comprising: 
one or more processors; and 
a memory storing instructions that, when executed by the one or more processors, causes the system to perform operations including: 
receiving a first encrypted credential from a credential source, the first encrypted credential encrypted according to a homomorphic encryption protocol; 
generating an encrypted validity indicator for the first encrypted credential based on the validity information inferred by a neural network trained to infer validity information for encrypted credentials received from the credential source without decrypting the encrypted credentials, wherein the neural network is trained based at least in part on the homomorphic encryption protocol; and 
providing the encrypted validity indicator to the credential source.

Response to Arguments
Applicant’s arguments, see remarks, filed 09/01/2022, with respect to claims 1, 3-8 and 10-20 have been fully considered and are persuasive.  The rejections of claims 1, 3-8 and 10-20 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-8 and 10-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the combination of limitations in independent claims including (claims 1 and 8),the encrypted credentials encrypted according to a homomorphic encryption protocol and the neural network is trained based at least in part on the homomorphic encryption protocol; (claim 15), train a neural network associated with the secure verification device to infer validity information for encrypted credentials received from the credential source, wherein the validity information is inferred without decrypting the encrypted credentials; is not found in the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433